DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
Claim Objections

Claims 21-23 are objected to because of the following informalities:  The claims are objected to for not using consistent terminology.  See below.  Appropriate correction is required.
In claim 21, line 2, “a suction pump” should be ---the at least one suction pump---.
In claim 22, line 1, “the suction pump” should be ---the at least one suction pump---.
In claim 23, line 2, “the filter” should be ---the at least one filter---.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15, 17-23 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 11, lines 15-16, setting forth the suction pump as activated after a delay time with respect to a generation of an activation signal of the at least one suction pump does not appear originally supported.  If the activation signal for the pump is generated, it is not clear what causes a delay time until pump activation.  It is noted that the section of applicant’s specification pointed to for support of such language sets forth that the activation signal of the suction pump is generated with a delay time with respect to the signal coming from the rain sensor 19 and/or from the wiper control lever to initiate suction once the initial rain has washed away part of the particles of dirt on 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 18, 20-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz (US patent application publication 2014/0020200) in view Oishei et al (US patent 2,770,017) and Ritter et al (German publication 10318752)
	The publication to Jacobowitz discloses the invention substantially as is claimed.  Jacobowitz discloses a windscreen washer system (fig. 2b) comprising a rainwater collection element in the form of a perforated tube (3) with holes (1) inserted in a wiper blade (2, 8).  The tube is hydraulically connected via tubing to a suction pump (paras. 23, 37-38, 60) for collecting rainwater from a windshield being wiped through the holes in the tube.  Jacobowitz also discloses driving fluid from a supply reservoir either by reversing the suction pump or with a separate pump through the perforated tube to deliver fluid to the windshield being wiped (para. 64).




	The publication to Oishei discloses that collecting of rainwater (col. 2, lines 41+) from a windshield (1) surface and collecting such in a supply reservoir or collection tank (11) for reuse to the windshield.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to direct the collected rainwater of Jacobowitz to the supply reservoir or collection tank, as clearly suggested by Oishei, to provide automatic replenishment of such tank and thus improve the efficiency of the washer system.
	The publication to Ritter (note cited translation) discloses a washer system (fig.1) of a motor vehicle with fluid conditioning of a supply reservoir of washer fluid.  Ritter discloses mixing an antifreeze concentration (11) from a second chamber (9) into a first chamber (10) or the reservoir which contains the wash fluid (12).  Delivery of the concentration to the first chamber (10) is controlled with a concentration sensor (1) via a dispenser, in the form of a pump (13) or a controllable valve, to maintain a desired level of the antifreeze in the first chamber.  Ritter discloses that the second chamber can be integrally designed with the first chamber (para. 27 of translation) as a unit.  
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified system of Jacobowitz with a fluid conditioner integrated with the supply reservoir, as clearly suggested by Ritter, to enhance the functionality of the recovered fluid by providing freeze prevention.  

	With respect to claim 18, note that Jacobowitz discloses the use of a rain sensor (para. 46) to control pumping.
Claims 14, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz (US patent application publication 2014/0020200) in view Oishei et al (US patent 2,770,017) and Ritter et al (German publication 10318752) as applied to claims 13 and 21 above, and further in view of Korean publication 10-2011-0019914.
	The publications to Jacobowitz, Oishei and Ritter disclose all of the above recited subject matter with the exception of a turbidity sensor provided in the washer system.
	The Korean publication discloses a system that collects water, including rainwater, for reuse.  The collected water is directed through line (Q) which includes a filter (31) and a turbidity sensor (S).  Collected water of insufficient quality is discarded, while collected water of sufficient quality is saved into a collection tank (5) for reuse to supply (2).


	With respect to claims 15 and 23, it is noted that Oishei discloses the provision of a filter (23, 35, 36) along the collection pipe (16, 17).   It would have been obvious to one of skill in the art before the filing date of the claimed invention to filter the collected water of Jacobowitz as it is directed to the collection tank/supply reservoir, as clearly suggested by Oishei, to remove impurities and prevent fouling of the windshield when such collected water is provided back to the windshield.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz (US patent application publication 2014/0020200) in view Oishei et al (US patent 2,770,017) and Ritter (German publication 10318752) as applied to claims 11 and 20 above, and further in view of Stenhouse (US patent application publication 2013/0206266)
	The publications to Jacobowitz, Oishei and Ritter disclose all of the above recited subject matter with the exception of a level sensor with the collection tank to block suction pump operation in the event a first level is exceeded.
	The publication to Stenhouse discloses a rainwater collection system (fig. 1) including a level sensor (21) in collection tank (11) to prevent pump (20) operation when the tank reaches a threshold level (para. 32).


.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobowitz (US patent application publication 2014/0020200) in view Oishei et al (US patent 2,770,017) and Ritter et al (German publication 10318752) as applied to claims 11 and 20 above, and further in view of Contos et al (US patent 6,236,180)
	The publications to Jacobowitz, Oishei and Ritter disclose all of the above recited subject matter with the exception of a button to control the windscreen wiper.
	The publication to Contos discloses use of a manual button (44, fig. 4a) to control operation of the wiper (16).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified Jacobowitz washer system with a manual button to control the wiper, as clearly suggested by Contos, to enable selective control of the wiper as desired.  Use of buttons to control windscreen wipers is notoriously well known.  Such button providing the activation signal of the suction pump in addition to of that to the wiper appears an obvious expedient to reduce additional control circuitry needed to achieve such since the pump is activated when the wipers are activated to collect the rainwater.  Such appears especially true during manual operation of the collection system of Jacobowitz.


 
Response to Arguments

Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.
Initially, applicant’s discussion of claim objections is noted.  However, as set forth above, not all issues previously set forth in the rejection have been remedied.
Applicant’s discussion of the amendments made to claims 11 and 20 is noted but not persuasive.  As set forth above in the rejection, the limitation of activating the suction pump after a delay time with respect to a generation of an activation signal of the suction pump does not appear particularly supported.  Further, such relates to a method of operating the washer system.  Such does not appear to provide any particular structure to the system not disclosed by Jacobowitz/Oishei/Ritter.  The Jacobowitz/Oishei/Ritter system set forth above could be operated in such a manner if so desired.  It appears applicant should introduce a control unit or central processing unit into the washer system that performs suction pump activation after a delay time with respect to a signal coming from a rain sensor and/or a wiper control lever as set forth in the specification.  Some structure (control unit) must be provided to provide for the delay time operation of the suction pump with respect to some other initiating activity such as a control lever activity by a user.  Such would appear to distinguish from the above applied references.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
08 March 2021